Citation Nr: 0829095	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  05-30 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for claimed eczema.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for lichen simplex of 
the legs.  

3.  Whether new and material evidence has been received to 
reopen the claim of service connection for history of 
thrombophlebitis with varicosities, left leg.  



REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran served on active duty from March 1969 to March 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
RO.  



FINDINGS OF FACT

1.  In February and July 1982 rating decisions, the RO denied 
the veteran's claims of service connection for lichen simplex 
of the lower extremities and history of thrombophlebitis, 
left leg; the veteran was notified in writing of these 
decisions and his appellate rights; he did not appeal from 
these determinations.  

2.  The evidence added to the record since these prior 
decisions is cumulative and redundant of that previously on 
file and does not, when considered with previous evidence of 
record, relate to an unestablished fact necessary to 
substantiate the claims or otherwise raise a reasonable 
possibility of substantiating the claims.  

3.  The veteran is not shown to have manifested complaints of 
findings of eczema in service or for many years thereafter.  




CONCLUSION OF LAW

1.  The February and July 1982 RO decisions that denied 
service connection for lichen simplex of the lower 
extremities and history of thrombophlebitis, left leg, are 
final; new and material evidence has not been submitted to 
reopen the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 
7104, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.156 
(2007).  

2.  The veteran does not have a disability manifested by 
eczema due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. §§ 3.303 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, the information and evidence VA will 
seek to provide, and the information and evidence the 
claimant is expected to provide.  

Specific to requests to reopen a previously denied claim, the 
veteran must be notified of both the reopening criteria and 
the criteria for establishing the underlying claim.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  VCAA states that 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a finally decided claim.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

The rule is effective on November 9, 2000, with exceptions, 
to include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by VCAA.  

Here, the RO, in letters dated in December 2004 and March 
2006, provided the veteran with the notice required under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), including new 
and material evidence required to reopen previously denied 
claims, and notice that a disability rating and effective 
date will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007).  

The veteran was also generally notified of the types of 
evidence VA would assist him in obtaining and informed him 
that he should send information or evidence relevant to the 
claims to VA.  In addition, the RO provided notice of the law 
and governing regulations, as well as the reasons for the 
determinations made regarding the claims, and also informed 
the veteran of the cumulative evidence previously provided to 
VA, or obtained by VA on his behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A.  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, post-service treatment records, and written 
statements submitted by the veteran and his representative in 
support of the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  


II.  New and Material Evidence.

Generally, a claim that has been denied in a Board decision 
or an unappealed RO decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 511(a), 7103(c), 7104(a), 
7105(c) (West 2002); 38 C.F.R. §§ 20.1100 (2007); see also 
Hayslip v. Principi, 364 F.3d 1321 (Fed. Cir. 2004).  

An exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a), effective on and after August 
29, 2001.  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed, unless the evidence is 
inherently incredible or consists of statements which are 
beyond the competence of the person making them.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

After reviewing the record, and for reasons expressed 
hereinbelow, the Board finds that new and material evidence 
sufficient to reopen the veteran's claims for lichen simplex 
of the legs and history of thrombophlebitis with 
varicosities, left leg, has not been presented.  

In this case, the evidence submitted after the February and 
July 1982 RO decisions consists of medical treatment records 
noting a history of scaling, itchy patches over the veteran's 
hands, arms, waist and legs off and on for three years.  A 
diagnosis of nummular eczema and xerosis was offered.  The 
veteran also offered his statements in support of the claims.  

Based on the foregoing, the evidence in the record is 
insufficient to reopen the veteran's previously denied 
claims.  The records associated with the veteran's claims 
file since 1982 do not relate to his previously denied 
claims.  And even so, records related to continued treatment 
are generally insufficient to reopen a claim for service 
connection.  38 C.F.R. § 3.156.  See also Cornele v. Brown, 6 
Vet. App. 59, 62 (1993) (medical evidence which merely 
documents continued diagnosis and treatment of disease, 
without addressing other crucial matters, such as medical 
nexus, does not constitute new and material evidence).  

The Board also notes that the veteran's statements in 
connection with the claims are insufficient to reopen his 
claims.  The veteran can attest to factual matters of which 
he had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy, but as a layperson, 
the veteran is not competent to offer medical opinions.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
Seealso, Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998).  

In this case, the evidence added to the record since 1982 is 
cumulative of the evidence previously considered by the Board 
and does not relate to an unestablished fact necessary to 
substantiate the claim and, therefore, does not raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2007).  

Consequently, lacking new and material evidence, the claims 
of service connection for lichen simplex of the legs and 
history of thrombophlebitis with varicosities, left leg, are 
not reopened.  


III.  Service connection for eczema.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

Here, the service medical records show that the veteran was 
seen once in service for treatment of blisters in the 
Achilles area, bilaterally.  No subsequent treatment was 
indicated.  

In November 1978, following service, the veteran was 
initially diagnosed with eczematous dermatitis of the hands 
and feet.  

The only other indication of a skin condition after service 
are in 1995 and 1996 medical treatment records noting a 
history of scaling, itchy patches over the veteran's hands, 
arms, waist and legs off and on for three years.  A diagnosis 
of nummular eczema and xerosis was offered.  

Based on the foregoing, without competent nexus evidence, the 
claim of service connection for eczema must be denied. In 
this regard, the Board finds that the medical evidence do not 
indicate the presence of eczema in service or provide a basis 
showing the onset of eczema until several years thereafter.  

While the veteran may feel that his condition is related to 
his service, as a lay person the veteran is not competent to 
establish a medical diagnosis or show a medical etiology; 
such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The Board is precluded from reaching its own 
unsubstantiated medical conclusions, and is instead bound on 
these matters by the medical evidence of record.  See Jones 
v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. 
Brown, 8 Vet. App. 546, 553 (1996) (en banc); in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

On this record, as the evidence preponderates against the 
claim, service connection for eczema must be denied  



ORDER

As new and material evidence has not been submitted to reopen 
the previously denied claim of service connection for lichen 
simplex of the legs, the appeal to this extent is denied.  

As new and material evidence has not been submitted to reopen 
the previously denied claim of service connection for the 
history of thrombophlebitis with varicosities, left leg, the 
appeal to this extent is denied.

Service connection for eczema is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  


 Department of Veterans Affairs


